Case 8:15-cv-00987-DMG-KS Document 121 Filed 07/20/21 Page 1 of 4 Page ID #:3973



   1
   2
   3
   4
   5
   6
   7
   8                      IN THE UNITED STATES DISTRICT COURT
   9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
  10
  11
       RAMON ALVAREZ,                               Case No. 8:15-cv-00987 DMG (KS)
  12
                                      Petitioner, STIPULATED PROTECTIVE
  13                                              ORDER
                    v.
  14
  15   W.L. MONTGOMERY, Warden,                     *As modified by the Court*
  16                               Respondent.
  17
  18   I.   INTRODUCTION AND GOOD CAUSE STATEMENT
  19        In their Amended Joint Stipulation for Protective Order filed on July 19, 2021
  20   (Dkt. No. 120), the parties established good cause for entry of a protective order
  21   because discovery in this action is likely to involve the production of third parties’
  22   medical records by the California Department of Corrections and Rehabilitation
  23   (“CDCR”). Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure and based
  24   on the parties’ Stipulated Protective Order (Dkt. No. 116), the following terms of the
  25   protective order to which the parties have agreed are adopted, as amended by the
  26   Court, as a protective order of this Court (which generally shall govern the pretrial
  27   phase of this action).
  28
                                                1
Case 8:15-cv-00987-DMG-KS Document 121 Filed 07/20/21 Page 2 of 4 Page ID #:3974



   1   II.   SCOPE OF MATERIAL PROTECTED BY THIS ORDER
   2         All documents and information produced by the CDCR during discovery that
   3   qualify for protection under Federal Rule of Civil Procedure 26(c)—including
   4   material that is privileged, confidential, and protected by the Health Insurance
   5   Portability    and    Accountability     Act—that        are   properly    designated
   6   “CONFIDENTIAL” pursuant to this Order, constitute “protected material” under this
   7   Order.
   8         This Order does not govern material filed with the court, submitted as evidence,
   9   introduced at trial, or presented in court hearings that are accessible to the public.
  10   This Order also does not entitle the parties to file information designated
  11   “CONFIDENTIAL” under seal; instead, Local Rule 79-5 sets forth the procedures
  12   that must be followed and the standards that will be applied when a party seeks
  13   permission from the court to file material under seal.
  14
  15   III. DESIGNATION AND INADVERTENT FAILURE TO DESIGNATE
  16         Each party or non-party that designates information or items as
  17   “CONFIDENTIAL” for protection under this Order must take care to limit any such
  18   designation to specific material that qualifies under the appropriate standards. The
  19   designating party must designate for protection only those parts of material,
  20   documents, items, or oral or written communications that qualify so that other
  21   portions of the material, documents, items, or communications for which protection
  22   is not warranted are not swept unjustifiably within the ambit of this Order. If timely
  23   corrected, an inadvertent failure to designate qualified information or items does not,
  24   standing alone, waive the designating party’s right to secure protection under this
  25   Order for such material.
  26   \\
  27   \\
  28   \\
                                                 2
Case 8:15-cv-00987-DMG-KS Document 121 Filed 07/20/21 Page 3 of 4 Page ID #:3975



   1   IV. CHALLEGING A DESIGNATION OF CONFIDENTIALITY
   2        Any party or non-party who wishes to challenge a designation of confidentiality
   3   shall initiate the dispute resolution process under Local Rule 37.1. The burden of
   4   establishing the propriety of a designation of confidentiality shall be on the
   5   designating party.
   6
   7   V.   ACCESS TO, USE OF, AND DISCLOSURE OF PROTECTED MATERIAL
   8        Neither party may disclose or disseminate material that is protected under this
   9   Order, nor communicate any information contained therein or derived directly or
  10   indirectly therefrom, to any third party other than the following: counsel assigned to
  11   litigate this case; persons working under their direct supervision; and the court and
  12   its personnel.
  13        Material protected by this Order may not be used or disseminated for any
  14   purpose other than the litigation, settlement, or appeal of this case without prior
  15   authorization of this Court. However, nothing in this Order should be construed as
  16   authorizing a party in this action to disobey a lawful directive from another court.
  17
  18   VI. FILING UNDER SEAL
  19        This Order does not entitle the parties to file information designated
  20   “CONFIDENTIAL” under seal. Local Rule 79-5 sets forth the procedures that must
  21   be followed and the standards that will be applied when a party seeks permission
  22   from the court to file material under seal.
  23
  24   VII. FINAL DISPOSITION OF THIS ACTION
  25        This protective order shall remain in effect through the final disposition of this
  26   Action. The final disposition of this Action is defined as the conclusion of any
  27   litigation and appeal proceedings related to Petitioner’s federal Petition for Writ of
  28   Habeas Corpus, or, if no appeal is taken, when the time for filing of an appeal has
                                                 3
Case 8:15-cv-00987-DMG-KS Document 121 Filed 07/20/21 Page 4 of 4 Page ID #:3976



   1   run. Within 60 days after the final disposition of this Action, the protected material
   2   and information (including any copies of confidential health information) shall be
   3   returned to CDCR or destroyed. Notwithstanding, counsel are entitled to retain an
   4   archival copy of all pleadings, motion papers, trial, deposition, and hearing
   5   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
   6   reports, attorney work product, and consultant and expert work product even if such
   7   materials contain protected material. Any such archival copies that contain or
   8   constitute protected material remain subject to this protective order.
   9
  10        For good cause shown, IT IS SO ORDERED.
  11
  12   Dated: July 20, 2021
  13                                          ___________________________________
                                                    KAREN L. STEVENSON
  14                                          UNITED STATES MAGISTRATE JUDGE
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 4
